Citation Nr: 1212093	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  08-25 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with depressive disorder, not otherwise specified.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted service connection for PTSD with depressive disorder, not otherwise specified, and assigned that disability an initial disability rating of 30 percent.  

In August 2011 the Veteran testified at a Travel Board hearing at the RO before the undersigned Acting Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

At the Veteran's August 2011 Travel Board hearing the Veteran competently testified that the condition of his PTSD with depressive disorder, not otherwise specified, had worsened since the time of his July 2007 VA examination, which is the last examination addressing that disability.  The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The competent evidence including medical evidence and the Veteran's testimony at the August 2011 hearing indicate that the Veteran's PTSD with depressive disorder, not otherwise specified, has worsened since the July 2007 VA examination.  
 
Therefore, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his PTSD with depressive disorder, not otherwise specified.  Id.  Under these circumstances, the Board has no discretion and must remand this claim.  

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any outstanding VA or private treatment records pertaining to his service-connected PTSD with depressive disorder, not otherwise specified.  Take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate these with the claims folders.

2.  Notify the Veteran that he may submit statements from him and others describing fully the symptoms and impairment resulting from his PTSD with depressive disorder, not otherwise specified, and its impact on his ability to work. 
 
3.  After the above actions, schedule the Veteran for an appropriate examination to determine the nature, extent and severity of his PTSD with depressive disorder, not otherwise specified.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner should report all pertinent findings and estimate the Veteran's Global Assessment of Functional (GAF) Scale score.  The examiner must indicate the impact of the Veteran's psychiatric disability on his ability to work.  

The examiner should review the claims file medical records relevant to the condition of the Veteran's PTSD with depressive disorder, not otherwise specified, and provide comments and assessment of the level of impairment over the course of the appeal period since September 29, 2006, noting any changes in level of impairment throughout this period.

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

4.  Readjudicate the claim of entitlement to an initial disability rating for service-connected PTSD with depressive disorder, not otherwise specified.  If any benefit sought remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


